Judge Graham,
concurring in result.
The record contains no exceptions or assignments of error. Defendant does not attack his plea of nolo contendere, nor does he contend that the record fails to adequately show that the plea was voluntarily and understandingly made. Therefore, I do not think we are required, on our own motion, to inquire into the question of whether the plea was in fact voluntarily and understandingly made, or whether the record sufficiently shows that it was.
Where an appeal contains no assignment of error, the judgment will be sustained unless error appears on the face of the record proper. State v. Smith, 279 N.C. 505, 183 S.E. 2d 649. *37The record proper in a criminal case ordinarily consists of (1) the organization of the court, (2) the charge (information, warrant or indictment), (3) the arraignment and plea, (4) the verdict, and (5) the judgment. State v. Tinsley, 279 N.C. 482, 183 S.E. 2d 669. While the plea and arraignment are parts of the record proper, in my opinion, evidence concerning the circumstances under which the plea was entered is not.
In Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S.Ct. 1709, the Supreme Court of the United States reversed three capital convictions on the ground the record failed to affirmatively disclose that defendant voluntarily and understanding^ entered his pleas of guilty. There, as here, defendant did not raise this question in his brief. (Apparently the question was argued on oral argument.) The Supreme Court nevertheless concluded that the matter was properly before it because of an Alabama statute requiring the reviewing court to comb the entire record in capital cases for “ ‘any error prejudicial to the appellant, even though not called to our attention in brief of counsel.’ ” The instant case is not a capital case and therefore is distinguishable from Boykin.
Since Boykin, we have held that the failure of the record to affirmatively show that a plea of guilty was voluntarily and understandingly entered entitles1 a defendant to replead. State v. Harris, 10 N.C. App. 553, 180 S.E. 2d 29. However, I do not interpret Boykin, or Harris, to mean that in a non-capital case, an appellate court must search the record to determine if it sufficiently shows that a plea was voluntarily and understandingly made where the defendant has raised absolutely no question with respect thereto.
In my opinion no error appears on the face of the record proper. I therefore vote to find no error without further inquiry.